              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

                      NOTICE OF LEAVE OF ABSENCE
      COMES NOW Chandra C. Davis, pursuant to Local Rule 83.1E(3), and

respectfully notifies all Judges before whom she has cases pending, all affected

Clerks of Court, and all opposing counsel, that she will be on leave and away from

the practice of law through and including the following dates:

                            6/9/2020 – 6/12/2020

                            7/8/2020 – 7/20/2020



      The undersigned counsel respectfully requests that the following cases not be

calendared during the aforementioned leaves of absence:

      1. Banks v. City of Atlanta, Case No. 1:19-cv-03946-WMR

      2. Richards v. City of Atlanta, Case No. 1:19-cv-03963-WMR-JKF

      3. Webb v. City of Atlanta, Case No. 1:19-cv-03359-SCJ-AJB

      4. Arlene Prescott v. Wal-Mart, Inc. and Wal-Mart Stores-East, LP, Case No.

         2:20-cv-00107-SCJ-JCF

      5. Arkishya Stephens v. Wal-Mart Associate, Inc., Case No. 3:20-cv-00046-

         TCB-RGV


                                         1
Respectfully submitted, this 5th day of June, 2020.

                               THE EMPLOYMENT LAW SOLUTION:
                                         MCFADDEN DAVIS, LLC
                                                      /s/ Chandra C. Davis
                                                          Chandra C. Davis
                                                   Georgia Bar No. 141801
                                      cdavis@theemploymentlawsolution.com

                                          3100 Cumberland Blvd., Suite 1480
                                                        Atlanta, GA 30339
                                                         Tel: 678.424.1380
                                                        Fax: 404.891.6840




                                  2
